UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-179280 Ultimate Novelty Sports Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 45-4267181 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 40 East Main Street, Suite 998, Newark,Delaware (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: (302) 231-1252 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[X]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes[X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[ ]No[X] Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingasofNovember 12,2013 Common Stock, $0.001 par value ULTIMATE NOVELTY SPORTS INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4. Controls and Procedures. 21 PARTII - OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 22 Item 4. Mine Safety Disclosures. 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 SIGNATURES 23 2 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ULTIMATE NOVELTY SPORTS INC. (A Development Stage Company) September 30, 2013 (Unaudited) Index to Consolidated Financial Statements Contents Page (s) Consolidated Balance Sheets at September 30, 2013and March 31, 2013 F-1 Consolidated Statements of Operations for the Six Months Ended September 30, 2013 and 2012 and cumulative since inception F-2 Consolidated Statement of Stockholders’ Equity (Deficit) for the Period from April 23, 2010 (Inception) through September 30, 2013 F-3 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2013 and 2012 and cumulative since inception F-4 Notes to the Consolidated Financial Statements F-5 3 ULTIMATE NOVELTY SPORTS INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS September 30, March 31, Current Assets: Cash $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDER'S ( DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ $ Due to related parties - Loan payable - related parties - Total current liabilities Total liabilities Commitments and Contingencies Stockholders' (Deficit): Common stock, par value $0.001 per share, 75,000,000 shares authorized; 10,280,000 shares issued and outstanding Additional paid-in capital (Deficit) accumulated during the development stage ) ) Total stockholders' (deficit) ) ) Total Liabilities and Stockholder's (Deficit) $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. F-1 ULTIMATE NOVELTY SPORTS INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative From Inception Three Months Three Months Six Months Six Months (April 23, 2010) Ended September 30, Ended September 30, Ended September 30, Ended September 30, Through September 30, Revenue $ - $ Cost of Revenues - Gross Profit - Expenses: General and administrative- Advertising - - - Compensation - officers Consulting - - Legal - Organization costs - Other - general and administrative Professional fees Salaries - - Travel expense - - Website development cost - Total operating expenses (Loss) from Operations ) - Other (Income) Expenses Foreign currency transaction loss (2 ) 61 Total Other (Income) Expenses, net (2
